



COURT OF APPEAL FOR ONTARIO

CITATION:
Crystallex
    (Re), 2012 ONCA 527

DATE: 20120802

DOCKET: C55434 & C55435

OConnor A.C.J.O., Blair and Hoy JJ.A.

In the Matter of the
Companies
    Creditors Arrangement Act
, R.S.C. 1985, c.C-36 as amended

And in the Matter of a Plan of
    Compromise or Arrangement of Crystallex International Corporation

Richard B. Swan, S. Richard Orzy, Derek J. Bell and Emrys
    Davis, for the appellant Computershare Trust Company of Canada

Andrew J.F. Kent, Markus Koehnen and Jeffrey Levine, for
    the respondent Crystallex International Corporation

Barbara L. Grossman, for Tenor Capital Management
    Company, L.P. and Affiliates

Robert Frank, for Forbes & Manhattan Inc. and
    Aberdeen International Inc.

David Byers, for the Monitor Ernst & Young Inc.

Heard: May 11, 2012

On appeal from the order of Justice Frank J.C. Newbould
    of the Superior Court of Justice dated January 20, 2012, with reasons reported
    at 2012 ONSC 538, and from the orders of Justice Frank J.C. Newbould of the
    Superior Court of Justice dated April 16, 2012, with reasons reported at 2012
    ONSC 2125.

COSTS ENDORSEMENT

[1]

The appellant shall pay costs of the appeal to the respondent,
    Crystallex International Corporation, in the amount of $110,688.00 and to the
    respondent, Tenor Capital Management Company, L.P. and Affiliates, in the
    amount of $80,000, both amounts are inclusive of disbursements and HST.

D. OConnor A.C.J.O.

R.A. Blair J.A.

Alexandra Hoy J.A.


